                 Case 1:18-cv-06955-BMC Document 6 Filed 12/31/18 Page 1 of 1 PageID #: 25
        McGuireWoods LLP
1251 Avenue of the Americas
                  20th Floor
  New York, NY 10020-1104
      Phone: 212.548.2100
         Fax: 212.548.2150
   www.mcguirewoods.com

         Philip A. Goldstein                                                                                                                             pagoldstein@mcguirewoods.com
       Direct: 212.548.2167                                                                                                                                          Fax: 212.715.6275


                                                                            December 31, 2018
             Via ECF

             Honorable Brian M. Cogan, U.S.D.J.
             United States District Court
             Eastern District of New York
             225 Cadman Plaza East
             Brooklyn, NY 11201

                        Re:          Francis v. General Revenue Corporation
                                     Case No. 18-cv-06955 (BMC)

             Dear Judge Cogan:

                    This firm was recently retained to represent Defendant General Revenue Corporation
             (“GRC”) in the above captioned matter. GRC respectfully requests an extension of time to answer,
             move, or otherwise respond to the Complaint, making the new deadline January 30, 2019.

                     The current deadline for GRC to respond to the Complaint is January 2, 2019. Counsel for
             Plaintiff, Daniel Zemel, consents to this request. There have been no previous requests for an
             extension of time to respond to the Complaint by GRC. The requested extension does not affect
             any other scheduled dates or deadlines. GRC is requesting the extension so that it has time to
             review Plaintiff’s allegations and investigate Plaintiff’s claims.

                        Thank you for your consideration of this matter.

                                                                                      Respectfully Submitted,

                                                                                      /s/ Philip A. Goldstein

                                                                                      Philip A. Goldstein

             PAG/cg

             cc:        All Counsel of Record (via ECF)

             111379428_1.docx




                 Atlanta | Austin | Baltimore | Brussels | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
                    Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C. | Wilmington
